Citation Nr: 0526648	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic atrial 
fibrillation for the purposes of accrued benefits.

2.  Entitlement to a total rating based on unemployability 
due to service connected disability for the purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
March 1946.  He died in September 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appellant testified before the undersigned Veterans Law 
Judge via videoconferencing technology in September 2005.  A 
transcript of that hearing has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Review of the record indicates that the RO has failed to 
provide the appellant with any notice of the evidence and 
information necessary to substantiate her claim as is 
required by VCAA.

The Board also notes that the RO has denied the appellant's 
claim based upon the conclusion that there was no claim 
pending at the time of the veteran's death.  However, the 
record indicates that a rating decision dated in March 2003 
denied claims of entitlement to an increased rating for 
chronic atrial fibrillation and for a total rating based on 
unemployability.  The veteran died in September 2003.  As 
such, the March 2003 rating decision was not final, and the 
Board concludes that there was, in fact, a claim pending at 
the time of the veteran's death.

For the appellant to be entitled to accrued benefits, the 
evidence must reflect that the veteran was entitled to the 
benefits he was seeking on appeal at the time of his death.  
Only the evidence that was of record on the date of the 
veteran's death is for consideration in determining whether 
the appellant is entitled to accrued benefits.  38 C.F.R. § 
3.1000(d)(4) (2004).  Evidence "in the claims file" includes 
evidence under VA's control, including VA treatment records.  
Hayes v. Brown, 4 Vet. App. 353 (1993).

The evidence of record at the time of the veteran's death 
included VA outpatient treatment records for the period from 
April 2002 to February 2003.  The veteran was seen on a 
regular basis.  At her September 2005 hearing, the appellant 
testified that the veteran had been treated by a private 
cardiologist and by VA providers.  VA treatment records for 
the period from February 2003 to September 2003 should be 
obtained and associated with the record.

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the appellant should submit any 
pertinent evidence in her possession.  
Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the specific 
claim or claims.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  

2.  The RO should contact the appellant 
and obtain the names, addresses, and 
dates of treatment of all VA medical care 
providers which treated the veteran for 
his chronic atrial fibrillation during 
the period from February 2003 to 
September 2003.  Those materials not 
currently of record should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the 
appellant, a notation to that effect 
should be inserted in the file.  The 
appellant and her representative are to 
be notified of unsuccessful efforts in 
this regard, in order that the appellant 
be provided the opportunity to obtain and 
submit those records for VA review. 

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and her 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


